Citation Nr: 1450386	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Board reopened the previously denied claims for service connection for right and left knee disabilities and remanded the case for additional evidentiary development.  The case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed and considered, including a transcript of the December 2011 Board hearing presided over by the undersigned Veterans Law Judge.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that there may be outstanding private treatment records relevant to the claims for service connection for right and left knee disabilities.  The Veteran reported that he received treatment from Choctaw Nation Health Clinic beginning as early as 1992; however, the earliest treatment record associated with the claims file is dated March 1995.  See April 2011 VA examination.  Further, the Veteran indicated that he received treatment at William H. Hastings Hospital in 1990; however, these records are outstanding.  See March 2001 claim.  Attempts should be made to clarify the dates of treatment from Choctaw Nation Health Clinic prior to March 1995 and to obtain any outstanding pertinent treatment records.  38 C.F.R. § 3.159.  

Per the Board's March 2014 remand directives, the AOJ afforded the Veteran a VA examination in April 2014 and asked the examiner to provide an opinion as to whether the Veteran's right knee disability is related to service and whether the Veteran's left knee disability is related to service.  However, the examiner did not provide the requested opinion regarding the left knee disability.  Because the AOJ did not obtain the requested VA medical opinion, the AOJ's actions are not in conformity with the Board's March 2014 remand directives.  Accordingly, the issue of entitlement to service connection for a left knee disability must be remanded to obtain a VA addendum medical opinion to determine whether the Veteran's left knee disability is related to service.  Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to either provide or authorize the release of any records pertaining to treatment of either knee from Choctaw Nation Health Clinic prior to March 1995 as well as any additional records from that facility that are not already of record.  

Also request that he either provide or authorize the release of any other outstanding records pertaining to his knees, to include any treatment records from William H. Hastings Hospital.  See March 2001 claim (indicating treatment at William H. Hastings Hospital in 1990).

2. Obtain outstanding VA treatment records, to include records from June 2012 to present.

3. Afterwards, obtain a VA addendum medical opinion from the examiner who performed the April 2014 VA examination (or suitable substitute).  Request that the examiner again review the claims file (Virtual VA and VBMS) and indicate that this case review was accomplished.

Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's left knee disability began in service or is otherwise etiologically related to service.  

The examiner's attention is invited to the Veteran's contentions that his bilateral knee problems began in basic training during service and have continued since service.  See December 2011 Board hearing transcript at p. 2-3.  

The examiner must provide the underlying reasons for all opinions expressed.  Note that a lack of medical evidence in service alone does not render lay testimony not credible.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the above development and any additional development that is warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



